Case 9:20-cv-80122-KAM Document 56 Entered on FLSD Docket 07/22/2020 Page 1 of 10



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 20-CV-80122-MARRA

     GUBAGOO, INC.,

            Plaintiff,
     v.

     PETER ORLANDO, and RESPONSELOGIX,
     INC., d/b/a DIGITAL AIR STRIKE,

           Defendants.
     _______________________________________/
     PETER ORLANDO,

             Counter-claimant,
     v.

     GUBAGOO, INC.,

           Counter-defendant.
     _______________________________________/

                                        ORDER AND OPINION

            THIS CAUSE is before the Court upon Defendant Responselogix, Inc., d/b/a Digital Air

     Strike’s Motion to Dismiss for Lack of Subject Matter Jurisdiction and Improper Venue;

     Alternatively, Motion to Transfer the Case to the U.S. District Court, District of Arizona [DE 43]

     (“Motion to Dismiss”). The Motion to Dismiss is fully briefed and ripe for review. The Court

     has carefully considered the motion, response, reply, the entire Court file, and is otherwise fully

     advised in the premises.

     Introduction

            This is a dispute relating to Defendant Peter Orlando’s alleged breaches of restrictive

     covenants in his employment and separations agreements with Plaintiff resulting from his


                                               Page 1 of 10
Case 9:20-cv-80122-KAM Document 56 Entered on FLSD Docket 07/22/2020 Page 2 of 10
                                                                            CASE NO. 20-cv-80122-MARRA


  employment with Plaintiff’s competitor Digital Air Strike (“DAS”). DAS moves to dismiss the

  Amended Complaint for lack of subject matter jurisdiction and improper venue pursuant to Fed.

  R. Civ. P. 12(b)(2) and 12(b)(3), 28 U.S.C. § 1332(a), 28 U.S.C. § 1391(b), 28 U.S.C. §

  1460(a), and Local Rule 7.1. Alternatively, DAS moves to transfer the case to the U.S. District

  Court, District of Arizona pursuant to 28 U.S.C. § 1404(a).

  Procedural History

           On December 30, 2019, Plaintiff filed the instant action in state court 1 against Peter

  Orlando (“Orlando”) as the sole defendant (DE 1-1). The Complaint asserts claims for Breach of

  Contract, Injunctive Relief, a Florida Computer Abuse and Data Recovery Act Claim, and

  Breach of Duty of Loyalty. Orlando removed the matter on January 27, 2020 (DE 1). On March

  20, 2020, Plaintiff filed an Amended Complaint (DE 27). In the Amended Complaint, Plaintiff

  added DAS as a defendant to the lawsuit. On April 24, 2020, Plaintiff obtained a Clerk’s Default

  against DAS (DE 36). On April 29, 2020, DAS filed an unopposed Motion to Vacate Default

  (DE 39). On April 30, 2020, the Motion to Vacate Default was granted (DE 40).

  Subject Matter Jurisdiction

           “Federal courts are courts of limited jurisdiction.” Federated Mut. Ins. Co. v. McKinnon

  Motors, LLC, 329 F.3d 805, 807 (11th Cir. 2003) quoting Burns v. Windsor Ins., Co., 31 F.3d

  1092, 1095 (11th Cir. 1994). In order to invoke a federal court's diversity jurisdiction, a plaintiff

  must claim, among other things, that the amount in controversy exceeds $75,000. 28 U.S.C. §

  1332. “When a plaintiff seeks injunctive or declaratory relief, the amount in controversy is the

  monetary value of the object of the litigation from the plaintiff's perspective.” Cohen v. Office



  1 “[T]his action was originally brought in the Circuit Court of the 15th Judicial Circuit in and for Palm
  Beach County Florida as Case No. 50-2019-CA-016558-XXXX-MB.” DE 1 at 2.


                                                          -2-
Case 9:20-cv-80122-KAM Document 56 Entered on FLSD Docket 07/22/2020 Page 3 of 10
                                                                        CASE NO. 20-cv-80122-MARRA


     Depot, Inc., 204 F.3d 1069, 1077 (11th Cir. 2000) (citation omitted). A plaintiff satisfies the

     amount in controversy requirement by claiming a sufficient sum in good faith. St. Paul Mercury

     Indem. Co. v. Red Cab Co., 303 U.S. 283, 288 (1938) (“Red Cab Co.”).

             When a statute includes a jurisdictional amount requirement, the district court must

     determine whether the matter in controversy stated in the complaint meets the prescribed amount

     before it properly assumes jurisdiction over the case. Selecting the proper process for making this

     determination often requires striking a sensitive balance between two competing policies. On the

     one hand, a case should not be entertained by a federal court, which is a court of limited

     jurisdiction, either under its original or its removal jurisdiction, if there is no basis for the assertion

     that the jurisdictional amount requirement has been satisfied. On the other hand, a party should

     not be unduly delayed or deprived unfairly from securing a resolution of his claim or defense in a

     federal forum by protracted litigation over a preliminary jurisdictional determination. § 3702

     Jurisdictional Amount—General Principles and the Legal Certainty Test, 14AA Fed. Prac. &

     Proc. Juris. § 3702 (4th ed.)

             “Evidence establishing the amount is required by § 1446(c)(2)(B) only when the plaintiff

     contests, or the court questions, the defendant's allegation.” Dart Cherokee Basin Operating

     Co., LLC v. Owens, 574 U.S. 81, 89 (2014). In attempting to achieve a sound balance that takes

     into account both concerns of judicial efficiency and the integrity of the judicial process, the

     federal courts have developed a principle that if the district judge, or defendant (as in this case),

     challenges the satisfaction of the jurisdictional amount requirement, it will succeed only if it is

     shown that there is a legal certainty that the amount in controversy cannot be recovered. Red

     Cab Co., 303 U.S. at 289 (generally, “[i]t must appear to a legal certainty that the claim is really

     for less than the jurisdictional amount to justify dismissal”); § 3702 Jurisdictional Amount—


                                                        -3-
Case 9:20-cv-80122-KAM Document 56 Entered on FLSD Docket 07/22/2020 Page 4 of 10
                                                                 CASE NO. 20-cv-80122-MARRA


  General Principles and the Legal Certainty Test, 14AA Fed. Prac. & Proc. Juris. § 3702 (4th ed.);

  Wonders Trust v. Deaton, Inc., 200 F.R.D. 473, 478 (M.D. Fla. 2000) (“A reviewing court

  should not dismiss an action for failure to satisfy the amount-in-controversy requirement unless it

  appears to a ‘legal certainty’ that plaintiff's claim is actually for less than the jurisdictional

  amount.”)

          However, where jurisdiction is based on a claim for indeterminate damages, the Red Cab

  Co. “legal certainty” test gives way, and the party seeking to invoke federal jurisdiction bears the

  burden of proving by a preponderance of the evidence that the claim on which it is basing

  jurisdiction meets the jurisdictional minimum. Federated Mut. Ins. Co. v. McKinnon Motors,

  LLC, 329 F.3d 805, 807 (11th Cir. 2003) citing Tapscott v. MS Dealer Serv. Corp., 77 F.3d 1353,

  1356–57 (11th Cir. 1996), abrogated on other grounds by Cohen v. Office Depot, Inc., 204 F.3d

  1069, 1072–77 (11th Cir. 2000); Stern v. First Liberty Ins. Corp., 424 F. Supp. 3d 1264, 1269

  (S.D. Fla. 2020); Coffey v. Nationstar Mortg., LLC, 994 F. Supp. 2d 1281, 1283 (S.D. Fla.

  2014); Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 752 (11th Cir. 2010) (“Pretka”); see

  also 28 U.S.C. § 1332(a). In determining whether subject matter jurisdiction exists, the Court

  must focus on the amount in controversy at the time of removal, not at any later point. Pretka,

  608 F.3d at 751 (citations omitted); E.S.Y., Inc. v. Scottsdale Ins. Co., 217 F. Supp. 3d 1356,

  1360 (S.D. Fla. 2015) (“E.S.Y.”); see also Coker v. Amoco Oil Co., 709 F.2d 1433, 1440 (11th

  Cir. 1983) (“Removability should be determined ‘according to the plaintiff’s pleading at the time

  of the petition for removal.’” (citing Pullman Co. v. Jenkins, 305 U.S. 534, 537 (1939))).

          “To determine whether this standard is met, a court first examines whether ‘it is facially

  apparent from the complaint that the amount in controversy exceeds the jurisdictional

  requirement.’” Miedema v. Maytag Corp., 450 F.3d 1322, 1330 (11th Cir. 2006) (quoting


                                                 -4-
Case 9:20-cv-80122-KAM Document 56 Entered on FLSD Docket 07/22/2020 Page 5 of 10
                                                                   CASE NO. 20-cv-80122-MARRA


     Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1319 (11th Cir. 2001)), abrogated on other

     grounds by Dudley v. Eli Lilly & Co., 778 F.3d 909 (11th Cir. 2014). “If the jurisdictional

     amount is not facially apparent from the complaint, the court should look to the notice of removal

     and may require evidence relevant to the amount in controversy at the time the case was

     removed.” Id.

             “Where, as in this case, the complaint alleges an unspecified amount of damages, ‘the

     district court is not bound by the plaintiff's representations regarding its claim,’ and may review

     the record for evidence relevant to the amount in controversy.” DO Rests., Inc. v. Aspen

     Specialty Ins. Co., 984 F. Supp. 2d 1342, 1344 (S.D. Fla. 2013) (citing Roe v. Michelin N. Am.,

     Inc., 613 F.3d 1058, 1061 (11th Cir. 2010) (“Roe”). Moreover, “defendants may submit a wide

     range of evidence in order to satisfy the jurisdictional requirements of removal,” including

     “affidavits, declarations, or other documentation.” Pretka, 608 F.3d at 755. The Court may also

     use its judicial experience and make reasonable inferences and deductions to determine the

     amount in controversy. See Roe, 613 F.3d at 1061-62; Pretka, 608 F.3d at 754 (discussing the

     difference between reasonable deductions and inferences with “conjecture, speculation, or star

     gazing”); E.S.Y., Inc., 217 F. Supp. 3d at 1360.

            In his Notice of Removal, Orlando states, in pertinent part, as follows:

     15. Plaintiff seeks unspecified damages including specific performance of Defendant's
     Employment Agreement through an order prohibiting Defendant from continuing to be employed
     by his current employer in alleged violation of his contractual obligations for a period of twelve
     (12) months, injunctive relief, actual lost profits and economic damages for alleged deletion of
     computer data, disgorgement of any profits Defendant or others acting in concert with him
     received or earned, attorney fees, costs2 and punitive damages. Exhibit A, at pgs. 19, 22, 24, at

     2   28 USC § 1332(a) provides, in pertinent part, that the district courts shall have original
     jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of
     $75,000, exclusive of interest and costs . . . “The rule regarding costs can be justified on two
     grounds. First, costs are matters of reimbursement between the attorney and the client and


                                                    -5-
Case 9:20-cv-80122-KAM Document 56 Entered on FLSD Docket 07/22/2020 Page 6 of 10
                                                                 CASE NO. 20-cv-80122-MARRA


  ¶¶ 80, 106-108, 117-118, and Prayers for Relief therein at (a)-(f).

  16. At his current job, Defendant is earning in excess of $150,000. Therefore, Plaintiff's requested
  disgorgement of any profits Defendant or others acting in concert with him received or earned
  while since October 2019 in alleged breach of his contractual duties alone is $50,000 of the
  required diversity jurisdictional limit of $75,000.

  17. Also, where an award of attorney fees is at issue, the amount of attorney fees incurred by the
  Plaintiff at the time of removal are in controversy for establishing the diversity threshold.3 See
  Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1265 (11th Cir. 2000) (“When a statute
  authorizes the recovery of attorney's fees, a reasonable amount of those fees is included in the
  amount in controversy.”) Plaintiff's Complaint seeks a fee award under various claims based on
  the parties Employment Agreement indemnification terms, which includes repayment of "costs,
  damages, fees and expenses (including reasonable attorney fees)," but does not specify an exact
  amount of damages incurred by the company, legal fees, expert fees, court costs, or other
  costs incurred to date. Exhibit A, at pgs. 19, 22, 24, at ¶¶ 80, 106-108, 117-118, Prayers for
  Relief therein at (a)-(f), and Exhibit A thereto at Section 13. However, Plaintiff contends that
  it has "engaged in substantial effort to determine the extent of Orlando's misconduct, has
  engaged in effort to obtain the return of the misappropriated data from Orlando, including
  engaging counsel to bring this lawsuit against Orlando …. and engaging a forensic service
  provider to investigate and document the nature and extent of Orlando's improper actions, and
  the expenditure of significant hours of Gubagoo's top executives and other company personnel
  to investigate the scope of Orlando's conduct and to determine the steps necessary to obtain a
  return of the materials and files impacted by the deletion and reset by Orlando. These losses

  are not part of the matter in controversy between the parties. Second, the amount of the costs
  will remain uncertain until the action itself is completed and therefore it is an inappropriate
  element for inclusion in determining whether the jurisdictional amount requirement has been
  satisfied since that must be ascertained at the beginning of the case.” § 3712 Interest and
  Costs, 14AA Fed. Prac. & Proc. Juris. § 3712 (4th ed.).
  3 “The general rule is that attorneys' fees do not count toward the amount in controversy unless
  they are allowed for by statute or contract,” since these are part of the liability being enforced.
  Federated Mut. Ins. Co. v. McKinnon Motors, LLC, 329 F.3d 805, 808 n.4 (11th Cir. 2003)
  (citing Graham v. Henegar, 640 F.2d 732, 736 (5th Cir. 1981)); Morrison v. Allstate Indem. Co.,
  228 F.3d 1255, 1265 (11th Cir. 2000) (“When a statute authorizes the recovery of attorney’s
  fees, a reasonable amount of those fees is included in the amount in controversy.”); see also
  Missouri State Life Ins. Co. v. Jones, 290 U.S. 199, 202 (1933); Stern v. First Liberty Ins. Corp.,
  424 F. Supp. 3d 1264, 1273 (S.D. Fla. 2020) (“Attorney's fees only count towards the amount in
  controversy if they are recoverable by statute or contract....post-removal events, such as the
  subsequent generation of attorney fees, will not retroactively establish subject-matter
  jurisdiction.”) (quoting Rogatinsky v. Metro. Life Ins. Co., No. 09-80740-CIV, 2009 WL
  3667073, at *3 (S.D. Fla. Oct. 26, 2009)). The evidence provided must establish by a
  preponderance of the evidence that the attorney's fees are not speculative, however the evidence
  does not need to establish the amount in controversy “beyond all doubt or banish all uncertainty
  about it.’” Pretka, 608 F.3d at 754.


                                                 -6-
Case 9:20-cv-80122-KAM Document 56 Entered on FLSD Docket 07/22/2020 Page 7 of 10
                                                                     CASE NO. 20-cv-80122-MARRA


     and others continue to mount. Gubagoo has retained the undersigned counsel and is required
     to pay reasonable fees and costs to recover its misappropriated data, perfect its rights under
     CADR, and repair the damage Orlando's conduct has caused." Exhibit A, at pg. 24, at ¶¶ 106-
     108. Plaintiff hereby indicates that a substantial amount is at issue based on the contract
     indemnification terms as of this removal date.

     18. If the projected reasonable amount of attorney’s fees through trial were considered when
     calculating the amount in controversy, this would clearly place the amount at issue beyond the
     jurisdictional threshold, as this amount (in addition to others noted) will far exceed $20,000.
     See Moshiach Community Center 770, Inc. v. Scottsdale Insurance Co., CASE NO. 17-62352-
     CIV, 2018 WL 6308671, at * 2 (S.D. Fla. Jan. 23, 2018) (discussing split in Circuit decisions
     Bender v. GEICO Gen. Ins. Co., No. 8:17-CV-872-T-33TBM, 2017 WL 1372166, at *1 (M.D.
     Fla. Apr. 17, 2017) with DO Restaurants, Inc. v. Aspen Specialty Ins. Co., 984 F. Supp. 2d 1342,
     1345 (S.D. Fla. 2013).

     19. Given all of the various types of damages sought by Plaintiff, the amount in controversy in this
     lawsuit clearly exceeds the requirement for diversity jurisdiction-based removal under 28 U.S.C. §
     1332(a)(1) of more than $75,000, exclusive of interest and costs.

     DE 1 (emphasis provided). In the Amended Complaint, the only reference to subject matter

     jurisdiction is found in paragraph 1, where Plaintiff merely states:

             This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a) because the
             action is between citizens of different states and the amount in controversy exceeds
             $75,000, exclusive of interest and costs.

     DE 27, ¶ 1.

             When there is more than one defendant, as in the Amended Complaint, Plaintiff must

     plead and establish the amount-in-controversy as to each defendant and is not authorized to

     aggregate the claims to satisfy the jurisdictional requirements. The general rule for aggregating

     claims against multiple defendants to satisfy the amount-in-controversy requirement is that “where

     a suit is brought against several defendants asserting claims against each of them which are

     separate and distinct, the test of jurisdiction is the amount of each claim, and not their aggregate.”

     State Farm Mut. Auto. Ins. Co. v. A & J Medical Center, Inc., 20 F.Supp.3d 1363, 1367 (S.D.

     Fla. 2014) quoting Jewell v. Grain Dealers Mut. Ins. Co., 290 F.2d 11, 13 (5th Cir. 1961)



                                                     -7-
Case 9:20-cv-80122-KAM Document 56 Entered on FLSD Docket 07/22/2020 Page 8 of 10
                                                                CASE NO. 20-cv-80122-MARRA


  (citations and internal quotation marks omitted). “Claims against multiple defendants can only be

  aggregated when the defendants are jointly liable to the plaintiff.” Morrison v. Allstate Indem.

  Co., 228 F.3d 1255, 1263 n.7 (11th Cir. 2000) (citing Jewell, 290 F.2d at 13). There is nothing

  alleged to suggest that Orlando and DAS are jointly liable. Accordingly, Plaintiff cannot rely on

  Orlando’s damages to meet the subject matter jurisdiction requirement as to DAS.

         Plaintiff urges the Court to infer the amount in controversy is met by referencing

  allegations in the Amended Complaint that the companies are competitors and DAS has made

  acquisitions of other companies. This argument does nothing to satisfy Plaintiff’s obligation to

  establish the amount-in-controversy by a preponderance of the evidence. Damages in these types

  of cases can be very difficult to prove. See, e.g., Proudfoot Consulting Co. v. Gordon, 576 F.3d

  1223, 1243 (11th Cir. 2009) (“[o]ne of the reasons why injunctions are a favored remedy for

  breaches of restrictive covenants is that it is ‘inherently difficult’ to determine what damage is

  actually caused by the employee’s breach of a restrictive covenant.”). Simply arguing that a

  competitor hired a former employee in violation of the noncompete does not establish – by a

  preponderance of the evidence – that Plaintiff has sufficiently pled the amount-in-controversy

         Alternatively, Plaintiff requests leave to amend the Amended Complaint and add to

  paragraph 1:

         . . . the amount in controversy exceeds $75,000, exclusive of interest and costs,
         as to each Defendant.

         While adding the words italicized above would remedy an important defect, at this

  juncture, simply adding these four words still falls short of what Plaintiff is required to plead.

  Where jurisdiction is based on indeterminate damages – as in the instant case – “a conclusory

  allegation that the amount in controversy has been met is insufficient” to invoke this Court’s



                                                -8-
Case 9:20-cv-80122-KAM Document 56 Entered on FLSD Docket 07/22/2020 Page 9 of 10
                                                                    CASE NO. 20-cv-80122-MARRA


     diversity jurisdiction. Scottdale Ins. Co. v. Tamiami Gardens Dev., Inc., Case No. 11-22978,

     2012 WL 13013231, *1 (S.D. Fla. Jan. 13, 2012) citing Williams v. Best Buy Co., 269 F. 3d

     1316, 1319-1320 (11th Cir. 2001). As already stated, the party seeking to invoke federal

     jurisdiction on the basis of § 1332(a) diversity jurisdiction bears the burden of proving by a

     preponderance of the evidence that the claim on which it is basing jurisdiction meets the

     jurisdictional minimum as to each defendant. State Farm Mut. Auto. Ins. Co. v. Greater

     Chiropractic Ctr. Corp., 393 F. Supp. 2d 1317, 1323–24 (M.D. Fla. 2005); Green v. Doukas,

     No. 97-8288, 2001 WL 767069 at *4–5 (S.D.N.Y. June 22, 2001); see generally 13D Charles

     Alan Wright, et al., Federal Practice & Procedure § 3567.2 (3d ed. 2015). Accordingly, Plaintiff

     will be given leave to amend its Complaint to properly state and support the amount-in-

     controversy.

     Venue

             DAS asserts that venue is improper here, but in its motion, DAS admits that it is subject to

     personal jurisdiction in Florida.4 28 U.S.C. § 1391(c)(2) provides

             an entity with the capacity to sue and be sued in its common name under
             applicable law, whether or not incorporated, shall be deemed to reside, if a
             defendant, in any judicial district in which such defendant is subject to the
             court's personal jurisdiction with respect to the civil action in question . . .

     28 U.S.C. § 1391(c)(2). Accordingly, since DAS is deemed to be a resident of this district, venue

     is valid here. Additionally, this is a judicial district where a substantial part of the events are

     alleged to have occurred.5 Accordingly, DAS’s argument that Plaintiff filed its claims against

     DAS in the wrong venue is rejected. As far as DAS’s argument regarding forum non conveniens,


     4 “Gubagoo sets forth facts which, if accepted, could establish personal jurisdiction for DAS
     in Florida. Amended Complaint at ¶¶ 11-19.” DE 43 at 6.
     5 A civil action may be brought in . . . (2) a judicial district in which a substantial part of the


                                                    -9-
Case 9:20-cv-80122-KAM Document 56 Entered on FLSD Docket 07/22/2020 Page 10 of 10
                                                                  CASE NO. 20-cv-80122-MARRA


   the Court reserves ruling on that issue until Plaintiff has adequately established subject matter

   jurisdiction in a federal district court. Until such jurisdiction is established, there is no need to

   consider which federal district court would be the more convenient forum. Accordingly, it is

   hereby

            ORDERED AND ADJUDGED that Defendant Responselogix, Inc., d/b/a Digital Air

   Strike’s Motion to Dismiss for Lack of Subject Matter Jurisdiction and Improper Venue;

   Alternatively, Motion to Transfer the Case to the U.S. District Court, District of Arizona [DE 43]

   is granted in part, without prejudice, denied in part, and reserved in part, as explained herein.

   Plaintiff’s Second Amended Complaint shall be filed on or before August 5, 2020.

            DONE AND ORDERED in Chambers at West Palm Beach, Florida this 21st day of July,

   2020.




                                                                   KENNETH A. MARRA
                                                                   United States District Judge




   events or omissions giving rise to the claim occurred . . . 28 U.S.C. § 1391(b)(2).


                                                  - 10 -
